James Tayler plaint. agt John Vsher Deft in an action of the case for witholding the Summe of Four hundred and Fifty pounds in currant mony of New-England due upon the Forfiture of an Obligation under his hand & Seale bearing date January. 31° 1676. with all due damages &c. . . . The Jury . . . found for the plaint. four hundred and Fifty pounds mony Forfiture of the bond & costs of Court. Vpon request of the Def* & hearing of both parties (the plaint. acknowledging the receipt of One hundred & Eighty pounds) The Court chancered this Forfiture to Forty five pounds mony the full remainder of the condition of sd Obligation & costs of Court. thirty four Shillings & three pence